Name: 2011/386/EU: European Council Decision of 24Ã June 2011 appointing the President of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2011-07-01

 1.7.2011 EN Official Journal of the European Union L 173/8 EUROPEAN COUNCIL DECISION of 24 June 2011 appointing the President of the European Central Bank (2011/386/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 283(2) thereof, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.2 thereof, Having regard to the recommendation of the Council of the European Union (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Governing Council of the European Central Bank (3), Whereas: (1) The term of office of the President of the European Central Bank, Mr Jean-Claude TRICHET, appointed by Decision of 16 October 2003 (4), expires on 31 October 2011 and it is therefore necessary to appoint a new President of the European Central Bank. (2) The European Council wishes to appoint Mr Mario DRAGHI who, in its view, meets all the requirements set out in Article 283(2) of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Mr Mario DRAGHI is hereby appointed President of the European Central Bank for a term of office of 8 years as from 1 November 2011. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 June 2011. For the European Council The President H. VAN ROMPUY (1) OJ L 150, 9.6.2011, p. 8. (2) Opinion delivered on 23 June 2011 (not yet published in the Official Journal). (3) OJ C 182, 23.6.2011, p. 6. (4) Decision taken by common accord, at the level of Heads of State or Government, by the Governments of the Member States having the euro as their currency of 16 October 2003 appointing the President of the European Central Bank (OJ L 277, 28.10.2003, p. 16).